DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021, has been entered.

Acknowledgments
In the reply, filed on February 1, 2021, Applicant requested the consideration of the amendment of January 7, 2021. The amendment is now considered.
Applicant amended claims 1, 8, 33, 50, and 92-94.
Applicant cancelled claim 4.
In the final rejection of November 2, 2020, Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to the amendment filed February 12, 2020, under 35 U.S.C. 132(a). Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claim 8. Applicant amended claim 8. Objection is withdrawn.
Examiner rejected claims 1, 2, 4-8, 33, 34, 38, 40-43, 45, 49, 50, and 92-94 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claims 1 and 50, cancelled claim 4, and argued claim 33 (Remarks, page 11). Rejection is withdrawn.
Examiner rejected claims 1, 2, 4-8, 33, 34, 38, 40-43, 45, 49, 50, and 92-94 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claims 1 and 50, and cancelled claim 4; however, Applicant did not address claim 33. Rejection is maintained.
Examiner advised that should claim 1 be found allowable, claim 4 will be objected to under 37 CFR 1.75. Applicant cancelled claim 4. Concern is withdrawn.
Currently, claims 1, 2, 5-8, 33, 34, 38, 40-43, 45, 49, 50, and 92-94 are under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In regards to claim 1, the term “the width of a first cross-section” should be changed to “a width of a first cross-section”.
	In regards to claim 1, the term “the width of a second cross-section of the space” should be changed to “a width of a second cross-section of a space”.
	In regards to claim 1, the term “the height of the first cross-section” should be changed to “a height of the first cross-section”.
	In regards to claim 1, the term “the height of the second cross-section” should be changed to “a height of the second cross-section”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8, and 92-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, the claim recites the width of a first cross-section of a space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a first point, at the openPage 4 of 14 end of each slot, is “substantially equal” to the width of a second cross-section of the space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a second point, adjacent to the hinge of the needle guard; however, such is new matter not described in the Specification. Claims 2, 5-8, and 92-94 are rejected by virtue of being dependent upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 34, 38, 40-43, 45, 49, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 33, the claim recites that on each respective side of the needle guard, the bridge slot projects beyond a point where an extension of the substantially straight bottom edge of “the upper side wall” would intersect an extension of the upper hinge edge. The claim previously introduces “two opposed upper side walls”. Thus it is unclear which upper side wall of the two opposed upper side walls is being referred to by the term “the upper side wall”.
Claims 34, 38, 40-43, 45, 49, and 50 are rejected by virtue of being dependent upon claim 33.

Double Patenting
Applicant is advised that should claims 2 and 5 be found allowable, claims 92 and 93 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1, 2, 5-8, and 92-94 are allowed over the prior art of record. Note: claims 1, 2, 5-8, and 92-94 are also rejected under 35 USC 112(a).
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a needle set, as claimed, specifically including the width of a first cross-section of a space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a first point, at the openPage 4 of 14 end of each slot, is substantially equal to the width of a second cross-section of the space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a second point, adjacent to the hinge of the needle guard.
	Mori (US 7,175,610) teaches a needle set (Figures 1-4B) comprising an upper jaw (one of two upper portions of main body [2]) and a lower jaw (one of two lower portions of main body [2]), the upper jaw and the lower jaw each defining a channel and being joined at a hinge (holder [4]), the upper jaw having upper side walls parallel to a longitudinal axis of the needle guard, the lower jaw having lower side walls parallel to the longitudinal axis, edges of the upper jaw being aligned with and spaced from respective edges of the lower jaw and defining slots (slits [3]) between the upper side walls and the lower side walls; however, Mori does not teach that the width of a first cross-section of a space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a first point, at the openPage 4 of 14 end of each slot, is substantially equal to the width of a second cross-section of the space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a second point, adjacent to the hinge of the needle guard, as Mori appears to teach that the width of a first cross-section of a space between the upper jaw and the lower jaw and in a plane perpendicular to said 
	Thus, claims 1, 2, 5-8, and 92-94 are allowed over the prior art of record. Note: claims 1, 2, 5-8, and 92-94 are also rejected under 35 USC 112(a).

Claims 33, 34, 38, 40-43, 45, 49, and 50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	In regards to independent claim 33, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a needle guard for protecting a user from a winged needle pulled from a front end of the needle guard to a rear end of the needle guard, as claimed, specifically including the bridge slot being a slot portion that is distinct from the front and rear slots with a vertical slot width that is greater than a vertical slot width of the front slot and greater than a vertical slot width of the rear slot to facilitate movement of the winged needle from the front slot to the rear slot.
	Utterberg et al (US 5,772,638) teaches a needle guard (Figures 1-3, needle protector sheath [10]) for protecting a user from a winged needle pulled from a front end of the needle guard to a rear end of the needle guard, the needle guard comprising a bridge slot being a slot portion (portion of slot [26] that is above catch projection [32]) that is distinct from the rear slots (first slot portions [28]) with a vertical slot width that is greater than a vertical slot width of the rear slot (Figure 3); however, Utterberg et al does not teach the slot portion of the bridge slot 
	Thus, claims 33, 34, 38, 40-43, 45, 49, and 50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/SHEFALI D PATEL/Primary Examiner, Art Unit 3783